United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gulfport, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1614
Issued: December 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 22, 2015 appellant filed a timely appeal from a May 11, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left shoulder
injury on April 2, 2015 in the performance of duty.
FACTUAL HISTORY
On April 2, 2015 appellant, then a 32-year-old city carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that at 11:20 a.m. that day, he dislocated his left shoulder
when reaching for a package on the floor of his delivery truck. In a supporting statement,
appellant explained that he attempted to pull a package from under a tray. When this failed, he
1

5 U.S.C. § 8101 et seq.

“went around and twisted shoulder to dislocation.” Appellant stopped work on April 2, 2015.
His supervisor affirmed that appellant was in the performance of duty at the time of the claimed
incident. On April 2, 2015 the supervisor completed a Form CA-16 authorizing appellant to seek
medical treatment.
In an April 6, 2015 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including factual evidence corroborating that the claimed April 2, 2015
incident occurred at the time, place, and in the manner alleged, and narrative report from his
attending physician explaining how and why that incident would cause a left shoulder
dislocation. It afforded appellant 30 days to submit such evidence.
In response, appellant provided April 2, 2015 reports from Dr. Ronnie Ali, an attending
osteopathic physician Board-certified in emergency medicine, diagnosing a left shoulder
dislocation.2 He presented at the emergency room at 12:33 pm. Dr. Ali related appellant’s
account of “a left shoulder dislocation that occurred today when he tried to pick something up.
[Appellant] has a history of shoulder dislocations.” Dr. Ali reduced the dislocation and
prescribed analgesic medication. He released appellant to work with no use of the left arm.
Dr. Ali checked a box marked “yes” indicating his support for causal relationship “as stated by
[appellant’s] history.”
Dr. Henry Leis, an attending Board-certified orthopedic surgeon, noted that appellant
presented on April 8, 2015 “for a new workers’ comp visit.” He related appellant’s account of
feeling a pop in his left shoulder when he reached for a package six days previously, and his
emergency treatment for a dislocation. Appellant experienced ongoing pain and paresthesias
from the left shoulder radiating into the left elbow. On examination of the left shoulder, Dr. Leis
found tenderness to palpation, full ranges of motion, full strength, and positive Hawkins, Neer,
and Crosman signs. He obtained x-rays showing acromioclavicular joint arthrosis with
narrowing of the supraspinatus outlet. Dr. Leis diagnosed a history of left shoulder dislocation
times two, left shoulder derangement, left shoulder instability, and a possible labral tear. He
administered a Depo Medrol injection to the left shoulder. Dr. Leis released appellant to limited
duty with no use of the left arm.3
The employing establishment submitted an April 20, 2015 letter controverting the claim
as appellant had a history of left shoulder dislocation due to an injury sustained while in military
service. It asserted that the preexisting shoulder condition negated his compensation claim.
By decision dated May 11 2015, OWCP denied appellant’s claim, finding that fact of
injury was not established. It found that he did not establish the April 2, 2015 reaching incident
as factual because he did respond to the April 6, 2015 request for a statement describing the
incident. OWCP further found that, had appellant established the April 2, 2015 incident as
factual, the medical evidence was insufficient to establish causal relationship as Dr. Leis did “not
state the injury was a result of work factors, but rather references a history of shoulder
dislocation.”

2

April 2, 2015 x-rays of the left shoulder demonstrated an anterior shoulder dislocation.

3

It is not clear from the record if or when appellant returned to work.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
conjunctively. First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident that is alleged to have occurred.6 An employee
has not met his or her burden of proof in establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.7
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
Appellant claimed that he dislocated his left shoulder while in the performance of duty at
11:20 a.m. on April 2, 2015, when he tried to lift a package from the floor of his delivery truck.
He provided a detailed description on his claim form and in his supporting statement of how he
dislocated his shoulder. OWCP denied the claim, finding that appellant had not established the
April 2, 2015 lifting incident as factual. However, the Board finds that the record supports fact
of incident.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001).

7

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

8

Deborah L. Beatty, 54 ECAB 340 (2003).

9

Solomon Polen, 51 ECAB 341 (2000).

3

Appellant promptly reported the incident to his supervisor on April 2, 2015. The
supervisor confirmed that appellant was in the performance of duty at the time. She also
completed a Form CA-16 authorizing medical treatment. Appellant reported to an emergency
room at 12:33 pm on April 2, 2015, approximately 1 hour and 10 minutes after the alleged lifting
incident. Further, there is no evidence of record indicating that the April 2, 2015 lifting incident
did not occur at the time, place, and in the manner alleged. The Board notes that while the
employing establishment controverted the claim, it did not argue that the claimed April 2, 2015
incident did not occur as appellant alleged. Appellant’s account of events is thus entitled to
substantial weight.10 Under these circumstances, he has established fact of incident. Therefore,
the medical evidence must be analyzed to determine whether appellant has established causal
relationship.
In support of his claim, appellant submitted April 2, 2015 reports from Dr. Ali, an
attending osteopathic physician Board-certified in emergency medicine. Dr. Ali noted
appellant’s account of injuring his shoulder earlier that day while trying to lift something, but did
not specifically mention a work incident. He acknowledged appellant’s history of shoulder
dislocations. Dr. Ali checked a box marked “yes” on a form report indicating that the left
shoulder dislocation was due to the history appellant described. However, the Board has held
that, in the absence of rationale, checking a box on a form report is of diminished probative value
in establishing causal relationship.11 Dr. Ali’s opinion is therefore insufficient to meet
appellant’s burden of proof.
Dr. Leis, an attending Board-certified orthopedic surgeon, noted the April 2, 2015
occupational incident, and diagnosed a history of left shoulder dislocation with derangement.
However, he did not explain how and why appellant’s attempt to lift a package from under a tray
in his truck, or twisting his shoulder on his second attempt, would cause the claimed left shoulder
dislocation. The lack of medical rationale significantly diminishes the probative value of
Dr. Leis’ opinion.12
OWCP advised appellant by April 6, 2015 letter of the necessity of providing a narrative
report from his attending physician with medical rationale supporting causal relationship. As
appellant did not provide such evidence, OWCP’s May 11, 2015 decision denying the claim was
proper, but the claim shall be modified to reflect that appellant established that the claimed
incident occurred but that he did not meet his burden of proof in establishing that the incident
caused an injury.
The Board notes that the employing establishment issued a Form CA-16 authorization for
medical treatment on April 2, 2015. Where an employing establishment properly executes a
Form CA-16, which authorizes medical treatment as a result an employee’s claim for an
employment-related injury, the Form CA-16 creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim.13 The period for which treatment is authorized by a Form CA-16
10

John J. Carlone, 41 ECAB 354 (1989).

11

D.D., 57 ECAB 734, 738 (2006)

12

Deborah L. Beatty, supra note 8.

13

Tracey P. Spillane, 54 ECAB 608 (2003); A.B., Docket No. 15-1002 (issued August 14, 2015).

4

is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.14 In this
case, it is unclear whether OWCP paid for the cost of appellant’s examinations. On return of the
case record, OWCP should further address the issue.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left shoulder
injury in the performance of duty on April 2, 2015.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2015 is affirmed as modified.
Issued: December 17, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

20 C.F.R. § 10.300(c).

15

Tracey P. Spillane, supra note 13.

5

